Exhibit 10.44


REDEMPTION AND WITHDRAWAL AGREEMENT
THIS REDEMPTION AND WITHDRAWAL AGREEMENT (this "Agreement") is made and entered
as of December 31, 2018 (the "Effective Date"), by and among CENTENNIAL
FOUNDERS, LLC, a Delaware limited liability company, formerly known as RM
Development Associates, LLC (the "Company"), and STANDARD PACIFIC INVESTMENT
CORP. a Delaware limited liability company (“SPIC”) and CALATLANTIC GROUP, INC.,
a Delaware corporation, as successor to the former CalAtlantic Group, Inc.
(formerly known as Standard Pacific Corp., a Delaware corporation), which was
successor by merger to The Ryland Group, Inc. (“Standard Pacific”) (on behalf of
itself and SPIC, collectively “CalAtlantic Group”). SPIC and CalAtlantic Group
are each individually a “Withdrawing Member” and, collectively, are the
“Withdrawing Members”. Capitalized terms used herein and not otherwise defined
herein shall have the meanings given to them in the LLC Agreement (as defined in
Recital A below). This Agreement is entered into with reference to the following
facts and circumstances:
R E C I T A L S
A.    The Company is governed by that certain Second Amended and Restated
Limited Liability Company Agreement of Centennial Founders, LLC dated as of July
31, 2009 (the "Second Amended and Restated LLC Agreement"), entered into by and
among Tejon Ranchcorp, a California corporation ("Tejon"), Pardee Homes, a
California corporation ("Pardee"), SPIC, and Standard Pacific (which is now
known as CalAtlantic Group), and Lewis Investment Company, LLC, a California
limited liability company (“Lewis Investment Company”), as amended by that
certain First Amendment to Second Amended and Restated Limited Liability Company
Agreement of Centennial Founders, LLC dated as of November 30, 2016 (the “First
Amendment”), as further amended by that certain Second Amendment to Second
Amended and Restated Limited Liability Company of Centennial Founders, LLC dated
as of November 30, 2016 (the “Second Amendment”), as further amended by that
certain Third Amendment to Second Amended and Restated Limited Liability Company
Agreement of Centennial Founders, LLC dated as of February 1, 2018 (the “Third
Amendment”; together with the Second Amended and Restated LLC Agreement, the
First Amendment and the Second Amendment, the “LLC Agreement”). Lewis Tejon
Member, LLC, a Delaware limited liability company, succeeded to all of the
Interest (as such term is defined herein) of Lewis Investment Company in the
Company (on behalf of itself and Lewis Investment Company, collectively,
“Lewis”), and subsequently withdrew as a Member of the Company as described in
the First Amendment. CalAtlantic Group succeeded to all of Standard Pacific's
Interest in the Company.
B.    On and subject to the terms and conditions of the LLC Agreement, each
Developer has the right to purchase Lots and to apply its Applicable Lot Credit
(collectively, the “Article 10 Lot Purchase Rights”) from the Company for the
development of for-sale single family attached and/or detached residences.
C.    As of July 31, 2009, each Withdrawing Member elected to become a
Non-Funding Member (and each Withdrawing Member has remained a Non-Funding
Member). Pursuant to Section 13.1A of the LLC Agreement, a Non-Funding Member
may elect to withdraw as a member of the Company at any time by delivering
written notice of such election to Tejon. Effective


1207186.02/OC
373915-00006/pdo/agt
 
 




--------------------------------------------------------------------------------




concurrently herewith, each of the Withdrawing Members have elected to withdraw
from the Company in accordance with the terms of this Agreement.
D.    Concurrently with the Withdrawing Members’ withdrawal, Tejon and Pardee
("Remaining Developer") have agreed to enter into an amendment to the LLC
Agreement (the "Withdrawal Amendment"), which the Withdrawing Members have
agreed to acknowledge. The Withdrawal Amendment shall include, without
limitation, the provisions related to retention and access of the Company’s
books and records and receipt of the Company’s tax returns set forth in Sections
4 and 6, respectively, of the Withdrawal Amendment. The Remaining Developer and
Tejon are sometimes hereinafter referred to individually, as a "Remaining
Member" and collectively, as the "Remaining Members."
E.    The Company and the Withdrawing Members now desire to enter into this
Agreement, and the Remaining Members now desire to enter into the Consent,
Ratification and Agreement of the Remaining Members in the form attached as
Schedule 1 to this Agreement (the "CRA"), to provide for (i) the full and
complete redemption of each Withdrawing Member's Interest in the Company, and
(ii) such other matters as are agreed to by the Company and the Withdrawing
Members.
A G R E E M E N T
NOW THEREFORE, in consideration of the foregoing and of the mutual promises
hereinafter set forth, the parties hereto agree as follows:
1.Withdrawal/Redemption of the Interest. Pursuant to the terms and conditions
set forth in this Agreement and the Withdrawal Amendment, each Withdrawing
Member hereby irrevocably and unconditionally withdraws as a member of the
Company and the Company hereby redeems each Withdrawing Member's entire
"Interest" (as defined in the LLC Agreement and as further defined in this
Section 1) in the Company provided the foregoing shall not limit or modify the
rights of the Withdrawing Members under Section 2(c) below or under the
Withdrawal Amendment. For purposes of this Agreement, each Withdrawing Member's
"Interest" includes, without limitation, all of the Withdrawing Member's right,
title and interest in and to and claims against the Company (including, without
limitation, any claims released under Section 7(a) below), any management,
voting or other rights under any organizational and operational agreement
(whether arising in connection with the Executive Committee, as a member,
Developer or otherwise), any right to return of the Withdrawing Member's capital
and any yield or return thereon, rights to distributions or allocations of
income, profits, credits, losses or deductions, and claims for payment of any
fees, debts (including, without limitation, any right to treat the Withdrawing
Member's unreturned Capital Contribution as or receive payment of Subordinated
Debt) or reimbursement or payment of any other amounts together with any
interest thereon owing now or in the future by the Company to the Withdrawing
Member and any right, title or interest in or to purchase or acquire any
property of the Company, including, without limitation, any right to (i) acquire
or purchase Private Sale Lots and Private Sale Commercial Parcels or
(ii) participate in the Article 10 Lot Purchase Rights as a Subsequent
Withdrawing Developer (or in any other capacity). On the Effective Date, the
following actions shall occur concurrently: (a) the Company will redeem in full
each


1207186.02/OC
373915-00006/pdo/agt
2
 




--------------------------------------------------------------------------------




Withdrawing Member's Interest, and (b) each Withdrawing Member will irrevocably
and unconditionally withdraw from the Company (collectively, the "Transaction").
2.Consideration.
(a)Adequacy of Consideration. Each Withdrawing Member acknowledges that the
release from the Company and Tejon and the indemnity from the Company under this
Agreement for the benefit of the Withdrawing Member constitutes fair, adequate
and sufficient consideration under this Agreement for the Transaction.
(b)    Non-Responsibility of the Remaining Members and the Company. For the
avoidance of any doubt,
(i)    in no event shall (A) any Remaining Member or the Company be required to
make any payment to a Withdrawing Member in consideration for the Withdrawing
Member withdrawing as a member of the Company, (B) any Remaining Member be
responsible for the breach of any obligation of any other Remaining Member under
this Agreement, the CRA, the Withdrawal Amendment or any other agreement between
any of the Remaining Members and a Withdrawing Member related to the Transaction
or otherwise, or (C) the Company be responsible for the breach of any obligation
of a Remaining Member under this Agreement, the CRA, the Withdrawal Amendment or
any other agreement between any of the Remaining Members and a Withdrawing
Member related to the Transaction or otherwise; and
(ii)    the Transaction shall remain in full force and effect and shall not be
subject to rescission, set aside, or any similar claim or remedy by a
Withdrawing Member, all of which rights and remedies are hereby irrevocably and
unconditionally waived by each Withdrawing Member and shall be considered as
having been released pursuant to each Withdrawing Member's Release (provided for
in Section 7(a) below).
(c)    Survival of Indemnification Provisions. Notwithstanding the Transaction
(or any other provision set forth in this Agreement or the Withdrawal
Amendment), the indemnification and other provisions set forth in Section 16.2
of the LLC Agreement for the benefit of the Withdrawing Members and the other
Indemnified Parties described therein shall survive each Withdrawing Member's
withdrawal from the Company with respect to any claim that arises on or prior to
the Effective Date which is covered under Section 16.2 of the LLC Agreement (an
"Indemnifiable Claim"); provided however that such indemnification and other
provisions shall not cover any breach by a Withdrawing Member of this Agreement
or the Withdrawal Amendment, and provided further that each Withdrawing Member's
rights under Section 16.2 of the LLC Agreement shall be subject to the express
terms and limitations contained therein and in Section 16.3 of the LLC
Agreement. Except as provided above in this Section 2(c) or in the Withdrawal
Amendment, a Withdrawing Member no longer possesses or retains its respective
Interest or any other right, title or interest in or to or claims against the
Company. Except as otherwise provided in this Agreement or the Withdrawal
Amendment, a Withdrawing Member has no further duties, liabilities and/or
obligations to the Company or any of the Remaining Members with respect to its
Interest and/or under the LLC Agreement.


1207186.02/OC
373915-00006/pdo/agt
3
 




--------------------------------------------------------------------------------




3.Representations and Warranties.
(a)    Withdrawing Member's Representations and Warranties. Each Withdrawing
Member makes the following representations and warranties to the Company as of
the Effective Date:
(i)    As to SPIC, SPIC represents and warrants that it is a Delaware limited
liability company, duly organized and validly existing under the laws of the
state of Delaware, with all requisite power to carry on its business as
presently owned or conducted and to take any action contemplated by it pursuant
to this Agreement.
(ii)    As to CalAtlantic Group, CalAtlantic Group represents and warrants that
it is a Delaware corporation, duly organized and validly existing under the laws
of the state of Delaware, with all requisite power to carry on its business as
presently owned or conducted and to take any action contemplated by it pursuant
to this Agreement.
(iii)    Each Withdrawing Member has full power and authority to enter into this
Agreement and to consummate the transactions contemplated hereby. This Agreement
and the consummation of the transactions contemplated hereby have been duly
authorized by all necessary action on the part of each Withdrawing Member, no
further consent or approval is required, and this Agreement constitutes the
legal, valid and binding obligation of each Withdrawing Member, enforceable in
accordance with its terms, except as enforcement may be limited by bankruptcy,
insolvency or other laws relating to or affecting enforcement of creditor's
rights generally or by general equity principles.
(iv)    The execution, delivery and performance of this Agreement does not, and
the performance of this Agreement will not: (1) violate or result in a default
under the organizational documents of a Withdrawing Member; or (2) violate any
existing applicable law, rule, regulation, judgment, order or decree of any
governmental instrumentality or court having jurisdiction over a Withdrawing
Member.
(v)    The execution, delivery and performance of this Agreement, the
Transaction and any other transactions contemplated hereby do not conflict, and
are not inconsistent, with and will not result (with or without the giving of
notice or passage of time or both) in a breach of or creation of any lien,
charge or encumbrance upon any of a Withdrawing Member's Interest pursuant to
the terms of any credit agreement, indenture, lease, guarantee or other
instrument to which a Withdrawing Member is a party or by which a Withdrawing
Member may be bound or to which it may be subject.
(vi)    Each Withdrawing Member owns its Interest free and clear of all liens
and encumbrances or other restrictions of any kind whatsoever of any person
whether claiming through the Withdrawing Member or otherwise, except to the
extent expressly set forth in the LLC Agreement. Each Withdrawing Member's
Interest constitutes the entire right, title and interest in and to claims
against the Company owned by such Withdrawing Member or any affiliates of such
Withdrawing Member.


1207186.02/OC
373915-00006/pdo/agt
4
 




--------------------------------------------------------------------------------




(vii)    Excepting Withdrawing Member Unreleased Claims (defined below), from
and after the Effective Date, each Withdrawing Member shall not have any right,
title or interest in or to or claim against the Company or under the LLC
Agreement, including, without limitation, any right, title or interest in or to
or against any cash flow or any other distributions, capital, profits and
losses, management, voting or other rights under any organizational and
operational agreement (whether arising in connection with the Executive
Committee, as a member, Developer or otherwise), or any rights to any
receivables (including, without limitation, any right to such Withdrawing
Member's unreturned Capital Contribution and/or any right to treat such
Withdrawing Member's unreturned Capital Contribution as or receive payment of
Subordinated Debt) relating to the Company, including but not limited to, member
loans, voluntary loans, payment of fees, repayment of any loan or any other such
receivables or any right, title or interest in or to purchase or acquire any
property of the Company, including, without limitation, any right to (i) acquire
or purchase Private Sale Lots or (ii) participate in the Article 10 Lot Purchase
Rights (provided the foregoing shall not limit or modify (A) the rights of each
Withdrawing Member under Section 2(c) above, or (B) each Withdrawing Member's
rights under each Withdrawal Amendment).
(viii)    The Withdrawing Members hereby represent and warrant that they are the
owners of the Withdrawing Member Claims and that neither Withdrawing Member has
previously assigned or transferred any of the Withdrawing Member Claims.
(ix)    Each Withdrawing Member hereby acknowledges and understands that (i) the
Company and the Remaining Members intend to carry on with the business of the
Company, (ii) such Withdrawing Member has been provided with due opportunity to
inquire regarding the ongoing and future prospects of the business and affairs
of the Company, and (iii) the Company and its Remaining Members have no
affirmative duty to disclose or other duty (including, without limitation, any
fiduciary duty) regarding the ongoing and future business and affairs of the
Company (including, without limitation, any potential opportunities, profits or
earnings which such Withdrawing Member may be foregoing by withdrawing from the
Company pursuant to this Agreement) to such Withdrawing Member however such duty
might arise by contract, law or otherwise. Each Withdrawing Member hereby waives
all rights it may have against the Company, its assets or the Remaining Members
in connection with the duties and obligations described in the foregoing
subsections (i) to (iii) (collectively, the "Partnership Opportunity Disclosure
Obligations").
(b)    Company's Representations and Warranties. The Company hereby represents
and warrants to each Withdrawing Member as of the Effective Date as follows:
(i)    The Company is a limited liability company duly organized and validly
existing under the laws of the state of Delaware, with all requisite power to
carry on its business as presently owned or conducted and to take any action
contemplated by it pursuant to this Agreement.
(ii)    The Company has full power and authority to enter into this Agreement
and to consummate the Transaction and any other transactions contemplated
hereby. This Agreement and the consummation of the Transaction and any other
transactions contemplated hereby have been duly authorized by all necessary
action on the part of the Company, no further


1207186.02/OC
373915-00006/pdo/agt
5
 




--------------------------------------------------------------------------------




consent or approval is required from the Remaining Members or any other Person
except for such consents or approval being obtained prior to the Effective Date
and all such consents and approvals have been obtained as of the Effective Date,
and this Agreement constitutes the legal, valid and binding obligation of the
Company enforceable in accordance with its terms, except as enforcement may be
limited by bankruptcy, insolvency or other laws relating to or affecting
enforcement of creditor's rights generally or by general equity principles.
(iii)    The execution, delivery and performance of this Agreement does not, and
the performance of this Agreement as of the Effective Date will not: (1) violate
the organizational documents of the Company; (2) violate any existing applicable
law, rule, regulation, judgment, order or decree of any governmental
instrumentality or court having jurisdiction over the Company, or (3) require
the Company to obtain any authorization, consent, approval or waiver from, or to
make any filing with, any governmental body or authority except for such
consents or approval being obtained prior to the Effective Date and all such
consents and approvals have been obtained as of the Effective Date.
(iv)    The execution, delivery and performance of this Agreement, the
Transaction and any other transactions contemplated hereby as of the Effective
Date do not conflict and are not inconsistent with, and will not result (with or
without the giving of notice or passage of time or both) in a breach of any
credit agreement, indenture, lease, guarantee or other instrument to which the
Company is a party or by which the Company may be bound or to which it may be
subject.
(v)    Any and all third party consents or approvals necessary for the
performance of this Agreement and the transactions contemplated hereby,
including without limitation, the Approval from each of the Remaining Members,
has been obtained as of the Effective Date.
(i)    The Company hereby represents and warrants that it is the owner of the
Company Claims and that it has not previously assigned or transferred any of the
Company Claims.
(c)    Remaining Member Representations and Warranties. Each Remaining Member
hereby represents and warrants to each Withdrawing Member as of the Effective
Date as follows:
(i)    As to Pardee, Pardee represents and warrants that it is a corporation
duly organized and validly existing under the laws of the state of its
formation, with all requisite power to carry on its business as presently owned
or conducted and to take any action contemplated by it pursuant to this
Agreement.
(ii)    As to Tejon, Tejon represents and warrants that it is a corporation duly
organized and validly existing under the laws of the state of its formation,
with all requisite power to carry on its business as presently owned or
conducted and to take any action contemplated by it pursuant to this Agreement.


1207186.02/OC
373915-00006/pdo/agt
6
 




--------------------------------------------------------------------------------




(iii)    Each Remaining Member has full power and authority to enter into the
CRA and to consummate the transactions contemplated hereby. The CRA and the
consummation of the transactions contemplated thereby have been duly authorized
by all necessary action on the part of such Remaining Member, no further consent
or approval is required from the Remaining Member or any other Person except for
such consents or approval being obtained prior to the Effective Date and all
such consents and approvals have been obtained as of the Effective Date, and the
CRA constitutes the legal, valid and binding obligation of such Remaining Member
enforceable in accordance with its terms, except as enforcement may be limited
by bankruptcy, insolvency or other laws relating to or affecting enforcement of
creditor's rights generally or by general equity principles.
(iv)    The execution, delivery and performance of the CRA does not, and the
performance of the CRA and the transactions contemplated thereby as of the
Effective Date will not: (1) violate the organizational documents of any
Remaining Member; (2) violate any existing applicable law, rule, regulation,
judgment, order or decree of any governmental instrumentality or court having
jurisdiction over such Remaining Member, or (3) require such Remaining Member to
obtain any authorization, consent, approval or waiver from, or to make any
filing with, any governmental body or authority except for such consents or
approval being obtained prior to the Effective Date and all such consents and
approvals have been obtained as of the Effective Date.
(v)    The execution, delivery and performance of the CRA and the transactions
contemplated thereby as of the Effective Date do not conflict and are not
inconsistent with, and will not result (with or without the giving of notice or
passage of time or both) in a breach of any credit agreement, indenture, lease,
guarantee or other instrument to which any Remaining Member is a party or by
which such Remaining Member may be bound or to which it may be subject.
(d)    Survival. Each of the representations and warranties of the Company, each
Withdrawing Member and each Remaining Member set forth in this Section 3 shall
expire if a claim has not been commenced against the applicable party with
respect to a breach of a representation or warranty within one (1) year from the
Effective Date.
4.Company Acknowledgment. As a material inducement to each Withdrawing Member to
enter into this Agreement, the Company hereby acknowledges and agrees that:
(a)    AS-IS ACQUISITION. EXCEPT AS OTHERWISE SET FORTH IN THIS AGREEMENT AND
THE WITHDRAWAL AMENDMENT, THE COMPANY IS REDEEMING AND ACQUIRING EACH
WITHDRAWING MEMBERS' INTEREST IN THE COMPANY ON AN "AS-IS/WHERE-IS" AND "WITH
ALL FAULTS AND DEFECTS" BASIS WITHOUT ANY REPRESENTATION OR WARRANTY OF EITHER
WITHDRAWING MEMBER (OR ANY AFFILIATE OR REPRESENTATIVE OF EITHER WITHDRAWING
MEMBER), EXPRESS, IMPLIED OR STATUTORY, AS TO SUCH INTEREST, THE COMPANY, OR THE
NATURE OR CONDITION OF OR TITLE TO ALL OR ANY OF THE ASSETS OF THE COMPANY.
(b)    No Representations. Other than the express representations, warranties,
agreements and covenants of the Withdrawing Members as set forth in this
Agreement and the


1207186.02/OC
373915-00006/pdo/agt
7
 




--------------------------------------------------------------------------------




Withdrawal Amendment, neither the Withdrawing Members, nor any Person acting by
or on behalf of either of such Withdrawing Members, has made any representation,
warranty, inducement, promise, agreement, assurance or statement, oral or
written, of any kind to the Company or to any of the Remaining Members upon
which the Company or any such Remaining Member is relying, or in connection with
which the Company or any such Remaining Member has made or will make any
decision concerning either Withdrawing Member's Interest, the Company, the
Agreement, the liabilities of the Company and/or the assets of the Company
(including, without limitation, the Master Project).
5.Management Rights. On the Effective Date, (i) each Withdrawing Member's
management, voting, approval or other similar rights with respect to the Company
(whether arising in connection with any Voting Interest, the Executive
Committee, as a member, Developer or otherwise) shall have been irrevocably and
unconditionally terminated, and (ii) all of each Withdrawing Member's appointed
Representatives and Alternates to the Executive Committee shall be deemed to
have irrevocably and unconditionally resigned from the Executive Committee and
each Withdrawing Member shall have no further representation on the Executive
Committee of any kind or nature.
6.Deliveries and Transaction Costs.
(a)    Withdrawing Members' Deliveries. At or before the Effective Date, each
Withdrawing Member shall deliver to the Company the following:
(i)    an executed acknowledgement to the Withdrawal Amendment, in such
Withdrawing Member's capacity as a withdrawing member of the Company;
(ii)    the written resignation of its Representatives and Alternates from the
Executive Committee; and
(iii)    such resolutions, authorizations, or other corporate and/or limited
liability company documents or agreements relating to such Withdrawing Member
and the Company's Members as shall be reasonably requested by the Company.
(b)    The Company's Deliveries. At or before the Effective Date, the Company
shall deliver to each Withdrawing Member the following:
(i)    the Withdrawal Amendment, duly executed by the Company and the Remaining
Members; and
(ii)    the CRA duly executed by the Remaining Members.
(c)    Transaction Costs. Each of the parties shall be responsible for the
payment of its own out-of-pocket costs, including attorneys' fees, incurred in
connection with this Agreement, whether consummated or not.


1207186.02/OC
373915-00006/pdo/agt
8
 




--------------------------------------------------------------------------------




7.Releases.
(a)    As of the Effective Date, each Withdrawing Member, for itself and its
affiliates, partners, directors, members, owners, managers, officers, employees
and agents (individually, a "Withdrawing Member Releasing Party" and
collectively, the "Withdrawing Member Releasing Parties"), hereby releases and
discharges (the "Withdrawing Member Release") the Company, the Executive
Committee (and its appointed Representatives and Alternates), Tejon, each of
their respective affiliates, and each of their respective partners, directors,
members (excluding the Remaining Developer), owners, managers, officers,
employees and agents (collectively, "Company Releasees") from all causes of
action, actions, debts, sums of money, accounts, bonds, bills, covenants,
contracts, controversies, promises, agreements, trespasses, variances,
judgments, damages, executions, claims, demands, whatsoever, in law or equity,
which any Withdrawing Member Releasing Party, individually or collectively, has,
ever had or may have in the future against any Company Releasee, by reason of
any matter, cause or thing whatsoever accruing or arising from the beginning of
time to the Effective Date with respect to the LLC Agreement, the Withdrawal
Amendment, the Partnership Opportunity Disclosure Obligations, the Company, the
Master Project or the Adjacent Property (collectively, the "Withdrawing Member
Claims"); provided, however, that this Withdrawing Member Release shall not
extend to any Withdrawing Member Claims against any Company Releasee arising out
of any breach by any such Company Releasee of any of its obligations or
representations and warranties expressly set forth in this Agreement, the
Withdrawal Amendment and/or the CRA (or any dispute regarding the interpretation
or enforceability of this Agreement, the Withdrawal Amendment and/or the CRA)
(collectively, the "Withdrawing Member Unreleased Claims").
It is the intention of the Withdrawing Member Releasing Parties that the release
under Section 7(a), with the exception of the Withdrawing Member Unreleased
Claims, be effective as a bar to each of the Withdrawing Member Claims
hereinabove specified. Each Withdrawing Member Releasing Party understands,
acknowledges, and agrees that no Withdrawing Member Unknown Claims (as
hereinafter defined), or any facts, events, circumstances, evidence or
transactions which could now be asserted or which may hereafter be discovered,
shall affect the final, absolute and unconditional nature of the release under
Section 7(a). For purposes of this Agreement, "Withdrawing Member Unknown
Claims" means any and all Withdrawing Member Claims (except for the Withdrawing
Member Unreleased Claims) that a Withdrawing Member Releasing Party does not
know or suspect to exist in his, her or its favor at the time of the
effectiveness of the release under Section 7(a), which if known by such
Withdrawing Member Releasing Party would have affected his, her or its decision
to give the Withdrawing Member Release provided for herein. With respect to any
and all Withdrawing Member Claims, except for Withdrawing Member Unreleased
Claims, each of the Withdrawing Member Releasing Parties agrees that upon the
Effective Date, each Withdrawing Member Releasing Party shall be deemed to have,
and shall have, knowingly and expressly waived any and all provisions, rights
and benefits conferred by any law of any state or territory of the United
States, or any other state, sovereign or jurisdiction, or principle of common
law which is similar, comparable, or equivalent to California Civil Code Section
1542 which provides:


1207186.02/OC
373915-00006/pdo/agt
9
 




--------------------------------------------------------------------------------




"A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor."
(b)    As of the Effective Date, the Company, for itself and its affiliates,
directors, members (exclusive of the Remaining Members), owners, managers,
officers, employees and agents (individually, a "Company Releasing Party" and
collectively, the "Company Releasing Parties"), hereby releases and discharges
(the "Company Release") each Withdrawing Member, its respective affiliates, and
their respective partners, directors, members, owners, managers, officers,
employees and agents (collectively, as to each Withdrawing Member, the
"Withdrawing Member Releasees") from all causes of action, actions, debts, sums
of money, accounts, bonds, bills, covenants, contracts, controversies, promises,
agreements, trespasses, variances, judgments, damages, executions, claims,
demands, whatsoever, in law or equity, which any Company Releasing Party,
individually or collectively, has, ever had or may have in the future against
any Withdrawing Member Releasee, by reason of any matter, cause or thing
whatsoever accruing or arising from the beginning of time to the Effective Date
with respect to the LLC Agreement, the Company, the Master Project or the
Adjacent Property (collectively, the "Company Claims"); provided, however, that
this Company Release shall not extend to any Company Claims against a
Withdrawing Member arising out of any breach by a Withdrawing Member of any of
its obligations or representations and warranties expressly set forth in this
Agreement, the Withdrawal Amendment and/or the other documents delivered
pursuant to Section 6(a) hereof (or any dispute regarding the interpretation or
enforceability of this Agreement and/or the Withdrawal Amendment), or any
Company Claims against a Withdrawing Member that the Company Releasing Parties
may have in response to or defending against an indemnification claim that is
not an Indemnifiable Claim made by the Withdrawing Member Releasees pursuant to
Section 16.2 of the LLC Agreement (collectively, the "Company Unreleased
Claims").
It is the intention of the Company Releasing Parties that the release under this
Section 7(b), with the exception of the Company Unreleased Claims, be effective
as a bar to each of the Company Claims hereinabove specified. Each Company
Releasing Party understands, acknowledges, and agrees that no Company Unknown
Claims (as hereinafter defined), or any facts, events, circumstances, evidence
or transactions which could now be asserted or which may hereafter be
discovered, shall affect the final, absolute and unconditional nature of the
release under this Section 7(b). For purposes of this Agreement, "Company
Unknown Claims" means any and all Company Claims (except for the Company
Unreleased Claims) that a Company Releasing Party does not know or suspect to
exist in his, her or its favor at the time of the effectiveness of the release
under this Section 7(b), which if known by such Company Releasing Party would
have affected his, her or its decision to give the Company Release provided for
herein. With respect to any and all Company Claims, each of the Company
Releasing Parties agrees that upon the Effective Date, each Company Releasing
Party shall be deemed to have, and shall have, knowingly and expressly waived
any and all provisions, rights and benefits conferred by any law of any state or
territory of the United States, or any other state, sovereign or jurisdiction,
or principle of common law which is similar, comparable, or equivalent to
California Civil Code Section 1542 which provides:


1207186.02/OC
373915-00006/pdo/agt
10
 




--------------------------------------------------------------------------------




"A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor."
(c)    EACH OF THE PARTIES HERETO SPECIFICALLY ACKNOWLEDGES THAT IT HAS
CAREFULLY REVIEWED THIS SECTION AND DISCUSSED ITS IMPORT WITH LEGAL COUNSEL AND
THAT THE PROVISIONS OF THIS SECTION ARE A MATERIAL PART OF THIS AGREEMENT.
GSB
ML
Company's
Initials
Withdrawing Member's Initials (SPIC)
 
ML
 
Withdrawing Member's Initials (CalAtlantic Group)

8.Brokers And Finders. No party has had any contact or dealings regarding the
Master Project, or any communication in connection with the subject matter of
this Agreement, through any real estate broker or other person who can claim a
right to a commission or finder's fee in connection with the transactions
contemplated herein. In the event that any broker or finder claims a commission
or finder's fee based upon any contact, dealings or communication, the party
through whom the broker or finder makes its claim shall hold harmless, indemnify
and defend the other parties hereto, their successors and assigns, agents,
employees, officers, trustees, members and managers from and against any and all
obligations, liabilities, claims, demands, liens, encumbrances and losses
(including reasonable attorneys' fees), whether direct, contingent or
consequential, arising out of, based on, or incurred as a result of such claim.
The provisions of this paragraph shall survive the termination of this
Agreement.
9.Miscellaneous.
(a)    Successors and Assigns. This Agreement shall be binding upon, and inure
to the benefit of, the parties hereto and their respective successors, heirs,
administrators and assigns. Neither the Company nor a Withdrawing Member shall
assign any of their respective right, title or interest in or to this Agreement.
(b)    Amendments. This Agreement may be amended or modified only by a written
instrument executed by each Withdrawing Member and the Company.
(c)    Dispute Resolution. Notwithstanding anything to the contrary set forth in
this Agreement, in the event of a claim by a party hereto or to the CRA against
another party hereto or the CRA arising out of or otherwise relating to this
Agreement or the CRA, the parties shall promptly and in good faith attempt to
resolve such claim by mutual agreement. In the event the parties are unable to
resolve such claim by mutual agreement, the matter shall be settled exclusively
by a binding arbitration ("Arbitration"), conducted by a single arbitrator (the
"Arbitrator") chosen


1207186.02/OC
373915-00006/pdo/agt
11
 




--------------------------------------------------------------------------------




by the parties as described below. Any party may initiate the Arbitration by
written notice to the other party(ies) and to the Arbitration Tribunal.
The date on which the notice is given is called the "Arbitration Initiation
Date". The fees and expenses of the Arbitration Tribunal and the Arbitrator
shall be shared equally between (i) the Withdrawing Members and (2) the Company,
and advanced by them from time to time as required; provided, however, that at
the conclusion of the Arbitration, the Arbitrator may award costs and expenses
(including the costs of the Arbitration previously advanced and the fees and
expenses of attorneys, accountants and other experts) to the prevailing
party(ies).
Except as expressly modified herein, the Arbitration shall be conducted in
accordance with the provisions of Section 1280 et seq. of the California Code of
Civil Procedure or their successor sections ("CCP"), except that Section 1283.05
(discovery) shall not apply, and shall constitute the exclusive procedure and
forum for the determination of any claim, including whether the claim is subject
to arbitration. The Arbitration shall be conducted under the procedures of the
Arbitration Tribunal, except as modified herein. The "Arbitration Tribunal"
shall be the Los Angeles Office of JAMS/ENDISPUTE ("JAMS"), unless the parties
to the dispute cannot agree on a JAMS arbitrator, in which case the Arbitration
Tribunal shall be the Los Angeles Office of the American Arbitration Association
("AAA").
The Arbitrator shall be a retired judge or other arbitrator employed by JAMS
selected by mutual agreement of the parties to the dispute, and if they cannot
so agree within thirty (30) days after the Arbitration Initiation Date, then the
Arbitrator shall be selected from the Large and Complex Case Project ("LCCP")
panel of the AAA, by mutual agreement of the parties to the dispute. If the
parties to the dispute cannot agree on an Arbitrator within sixty (60) days
after the Arbitration Initiation Date, then the Arbitrator shall be selected by
the AAA, from its LCCP panel, through such procedures as the AAA regularly
follows. In all events, the Arbitrator must have had not less than fifteen (15)
years experience as a transactional or litigation lawyer), judge or arbitrator
of complex business transactions. If for any reason the AAA does not so act,
then any party to the dispute may apply to the Superior Court in and for Los
Angeles County, California, for the appointment of a single arbitrator.
No pre-arbitration discovery shall be permitted, except that the Arbitrator
shall have the power in his or her sole discretion, on application by any party
to the Arbitration, to order pre-arbitration examination solely of those
witnesses and documents that the other party intends to introduce as its
case-in-chief at the arbitration hearing. Prior to the commencement of
arbitration hearings, the Arbitrator shall have the power, in his or her
discretion, upon a Withdrawing Member's and/or the Company's motion but not the
Arbitrator's own initiative, to order the parties to engage in pre-arbitration
mediation for a period not exceeding thirty (30) days before a mediator mutually
acceptable to the parties.
The Arbitrator shall try any and all issues of law or fact and be prepared to
make the award within ninety (90) days after the close of evidence in the
Arbitration. When prepared to make the award, the Arbitrator shall first so
inform the parties, who shall have ten (10) days to attempt to resolve the
matter by a binding agreement between them. If the parties so resolve the
matter, then the Arbitrator shall not make any award. If the parties do not so
resolve the matter, the Arbitrator


1207186.02/OC
373915-00006/pdo/agt
12
 




--------------------------------------------------------------------------------




shall make the award on the eleventh day following his notice of being prepared
to make the award. The Arbitrator's award shall dispose of all of the claims
that are the subject of the Arbitration and shall follow Delaware law and
precedent, and shall be a reasoned opinion. The Arbitrator shall be empowered to
(i) enter equitable as well as legal relief, (ii) provide all temporary and/or
provisional remedies, and (iii) enter binding equitable orders. The award
rendered by the Arbitrator shall be final and not subject to judicial review,
and judgment thereon may be entered in any court of competent jurisdiction.
(d)    Governing Law; Choice of Forum.
(i)    Subject to Section 9(c) above, this Agreement and the rights of the
parties hereunder shall be governed by and interpreted in accordance with the
internal laws of the State of Delaware, without reference to the rules regarding
conflict or choice of laws of such State.
(ii)    Each Withdrawing Member and the Company each acknowledge and agree that,
subject to Section 9(c) above, the Superior Court of the State of California in
and for Los Angeles County, and the associated federal and appellate courts,
shall have exclusive jurisdiction to hear and decide any dispute, controversy or
litigation regarding this Agreement or any portion thereof.
(e)    Interpretation. The headings contained in this Agreement are for
reference purposes only and shall not in any way affect the meaning or
interpretation hereof. Whenever the context hereof shall so require, the
singular shall include the plural, the male gender shall include the female
gender and the neuter, and vice versa. This Agreement shall not be construed
against the Company or a Withdrawing Member but shall be construed as a whole,
in accordance with its fair meaning, and as if prepared by the Company and the
Withdrawing Members jointly.
(f)    No Obligation to Third Parties. Except as set forth in Section 7 and in
the CRA, the execution and delivery of this Agreement shall not be deemed to
confer any rights upon, nor obligate either of the parties hereto to, any person
or entity not a party to this Agreement.
(g)    Further Assurances. Each of the parties shall execute such other and
further documents and do such further acts as may be reasonably required to
effectuate the intent of the parties and carry out the terms of this Agreement.
This provision shall survive the Effective Date.
(h)    Merger of Prior Agreements. This Agreement, the Withdrawal Amendment and
the CRA constitutes the entire agreement between the parties and supersedes all
prior agreements and understandings between the parties relating to the subject
matter hereof, including without limitation, any letter of intent or nonbinding
proposal, which shall be of no further force or effect upon execution of this
Agreement by the Company and each Withdrawing Member.
(i)    Enforcement. The parties shall bear their own attorneys' fees and costs
incurred in connection with the negotiation and execution of this Agreement. In
the event a dispute arises concerning the performance, meaning or interpretation
of any provision of this Agreement or any document executed in connection with
this Agreement (including, without limitation, any dispute as to whether a Claim
is an Indemnifiable Claim under Section 16.2 of the LLC Agreement),


1207186.02/OC
373915-00006/pdo/agt
13
 




--------------------------------------------------------------------------------




the prevailing party in such dispute shall be awarded any and all costs and
expenses incurred by the prevailing party in enforcing, defending or
establishing its rights hereunder or thereunder, including, without limitation,
court costs and reasonable attorneys and expert witness fees. In addition to the
foregoing award of costs and fees, the prevailing party shall also be entitled
to recover its reasonable attorneys' fees incurred in any post judgment
proceedings to collect or enforce any judgment. This provision is separate and
several and shall survive the Effective Date.
(j)    Time. Time is of the essence of this Agreement. For purposes of this
Agreement "business day" shall mean any day other than a Saturday and those days
specified as a "holiday" in Section 7 of the California Civil Code. Unless
otherwise specified, in computing any period of time described in this
Agreement, the day of the act or event after which the designated period of time
begins to run is not to be included and the last day of the period so computed
is to be included, unless such last day is not a business day, in which event
the period shall run to and include the next day which is a business day.
(k)    Severability. If any provision of this Agreement, or the application
thereof to any person, place, or circumstance, shall be held by a court of
competent jurisdiction to be invalid, unenforceable or void, then the remainder
of this Agreement and such provisions as applied to other persons, places and
circumstances shall remain in full force and effect.
(l)    No Waiver. No delay or failure on the part of any party hereto in
exercising any right, power or privilege under this Agreement or under any other
instrument or document given in connection with or pursuant to this Agreement
shall impair any such right, power or privilege or be construed as a waiver of
any default or any acquiescence therein. No single or partial exercise of any
such right, power or privilege shall preclude the further exercise of such
right, power or privilege. No waiver shall be valid against any party hereto
unless made in writing and executed by the party against whom enforcement of
such waiver is sought and then only to the extent expressly specified therein.
(m)    No Offer or Binding Contract. The parties hereto agree that the
submission of an unexecuted copy or counterpart of this Agreement by one party
to another is not intended by either party to be, or be deemed to be a legally
binding contract or an offer to enter into a legally binding contract. The
parties shall be legally bound pursuant to the terms of this Agreement only if
and when the parties have been able to negotiate all of the terms and provisions
of this Agreement in a manner acceptable to each of the parties in their
respective sole discretion, and (i) each of the Withdrawing Members and the
Company have fully executed and delivered this Agreement (and the Remaining
Members have executed and delivered the Consent, Ratification and Agreement of
the Remaining Members attached to this Agreement), and (ii) the Remaining
Members and the Withdrawing Members have fully executed and delivered the
Withdrawal Amendment.
(n)    Counterparts. This Agreement, and any document executed in connection
with this Agreement, may be executed in any number of counterparts each of which
shall be deemed an original and all of which shall constitute one and the same
agreement with the same effect as if all parties had signed the same signature
page.


1207186.02/OC
373915-00006/pdo/agt
14
 




--------------------------------------------------------------------------------




(o)    Notices. Notices or other communications shall be given only by the
following methods: (i) hand delivered with a receipt of the addressee or the
addressee's agent, (ii) deposited with the United States Post Office by
registered or certified mail, return receipt requested, postage prepaid, (iii)
deposited with a recognized global or national overnight delivery service, (iv)
sent by facsimile transmission, with a telephone or written receipt by the
addressee or the addressee's agent, or (v) transmitted by e-mail, with a
telephone or written receipt by the addressee or the addressee's agent. All
notices and other communications shall be deemed received by the addressee for
all purposes of this Agreement on the date of the receipt for delivery (as
provided in each case above).
To Withdrawing Member:
Cal Atlantic Group, Inc.
c/o Lennar
25 Enterprise, Suite 400
Aliso Viejo, CA 92656
Facsimile: (951) 372-8510
Attention: Martin Langpap
With a copy to:
Allen Matkins Leck Gamble Mallory & Natsis LLP
1900 Main Street, 5th Floor
Irvine, CA 92614
Facsimile: (949) 553-8354
Attention: Paul D. O'Connor, Esq.
To the Company:
Centennial Partners, LLC
c/o Tejon Ranchcorp
P.O. Box 1000
Lebec, CA 93243
Facsimile: (661) 248-3100
Attention: General Counsel
With a copy to:
Cox, Castle & Nicholson LLP
50 California Street, Suite 3200
San Francisco, CA 94111
Attention: Mathew A. Wyman, Esq.
Facsimile: (415) 262-5166

(p)    Joint and Several Liability. To the extent applicable, the parties
constituting a Withdrawing Member shall be jointly and severally liable for the
obligations of the Withdrawing Member under this Agreement.


[Signatures appear on next page]




1207186.02/OC
373915-00006/pdo/agt
15
 




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, intending to be legally bound, the parties hereto have
caused this Agreement to be executed by their duly authorized representatives as
of the day and year first above written.
WITHDRAWING MEMBERS:
STANDARD PACIFIC INVESTMENT CORP.,
a Delaware limited liability company
/s/ Martin Langpap_
By: Martin Langpap
Its: Regional Vice President, Land
/s/ Greg McGuff_
By: Greg McGuff
Its: Regional President




CALATLANTIC GROUP, INC.,
a Delaware corporation, as successor by merger
to the former CalAtlantic Group, Inc. (formerly known as Standard
Pacific Corp., a Delaware corporation), which was successor
by merger to The Ryland Group, Inc.
/s/ Martin Langpap_
By: Martin Langpap
Its: Regional Vice President, Land
/s/ Greg McGuff_
By: Greg McGuff
Its: Regional President










16
 




--------------------------------------------------------------------------------







COMPANY:
CENTENNIAL FOUNDERS, LLC,
a Delaware limited liability company
By:
Tejon Ranchcorp,
a California corporation,
its Development Manager


/s/ Gregory S. Bielli
By: Gregory S. Bielli
Its: President & Chief Executive Officer
/s/ Allen E. Lyda
By: Allen E. Lyda
Its: Executive Vice President and Chief Operating Officer












17
 




--------------------------------------------------------------------------------






SCHEDULE 1


CONSENT, RATIFICATION AND AGREEMENT OF THE
REMAINING MEMBERS
Each of the undersigned hereby consents to all of the terms and conditions of
the foregoing Redemption and Withdrawal Agreement (the "Agreement"). Without
limiting the generality of the foregoing, (i) each Remaining Member hereby
consents to the Company's execution and delivery of the Agreement, and (ii) each
Remaining Member hereby agrees to be bound by the provisions of Sections 3(c),
3(d), 4, 9(c) and 9(i) of the Agreement. Except where otherwise defined herein,
the capitalized terms used herein shall have the respective meanings assigned to
such terms in the Agreement.
In consideration for the release given by each Withdrawing Member Releasing
Parties to Tejon pursuant to Section 7(a) above, Tejon, for itself and its
affiliates, partners, directors, members, owners, managers, officers, employees
and agents (individually, a "Tejon Releasing Party" and collectively, the "Tejon
Releasing Parties"), hereby releases and discharges (the "Tejon Release") the
Withdrawing Member Releasees, from all claims each Tejon Releasing Party has,
ever had or may have in the future against any Withdrawing Member Releasee, by
reason of any matter, cause or thing whatsoever accruing or arising from the
beginning of time to the Effective Date with respect to the LLC Agreement, the
Company, the Master Project or the Adjacent Property (collectively, the "Tejon
Claims"); provided, however, that this Tejon Release shall not extend to (i) any
Tejon Claims against a Withdrawing Member arising out of any breach by a
Withdrawing Member of any of its obligations or representations and warranties
expressly set forth in the Agreement, the Withdrawal Amendment and/or the other
documents delivered pursuant to Section 6(b) of the Agreement (or any dispute
regarding the interpretation or enforceability of this Agreement and/or the
Withdrawal Amendment), or (ii) Tejon Claims against a Withdrawing Member that
the Tejon Releasing Parties may have in response to or defending against an
indemnification claim that is not an Indemnifiable Claim made by a Withdrawing
Member Releasees pursuant to Section 16.2 of the LLC Agreement.
Tejon hereby represents and warrants that it is the owner of the Tejon Claims
and that it has not previously assigned or transferred any of the Tejon Claims.
It is the intention of the Tejon Releasing Parties that the foregoing release
with the exception of the Company Unreleased Claims, be effective as a bar to
each of the Company Claims hereinabove specified. Each Tejon Releasing Party
understands, acknowledges, and agrees that no Company Unknown Claims, or any
facts, events, circumstances, evidence or transactions which could now be
asserted or which may hereafter be discovered, shall affect the final, absolute
and unconditional nature of the release under this Consent, Ratification and
Agreement of the Remaining Members.
With respect to any and all Company Claims, each of the Tejon Releasing Parties
agrees that upon the Effective Date, each Tejon Releasing Party shall be deemed
to have, and shall have, knowingly and expressly waived any and all provisions,
rights and benefits conferred by any law of any state or territory of the United
States, or any other state, sovereign or jurisdiction, or principle of common
law which is similar, comparable, or equivalent to California Civil Code Section
1542 which provides:


1207186.02/OC
373915-00006/pdo/agt
1
 




--------------------------------------------------------------------------------





"A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor."
TEJON SPECIFICALLY ACKNOWLEDGES THAT IT HAS CAREFULLY REVIEWED THIS CONSENT,
RATIFICATION AND AGREEMENT OF THE REMAINING MEMBERS AND DISCUSSED ITS IMPORT
WITH LEGAL COUNSEL AND THAT THE PROVISIONS OF THIS CONSENT, RATIFICATION AND
AGREEMENT OF THE REMAINING MEMBERS ARE A MATERIAL PART OF THE AGREEMENT.
GSB
Tejon's Initials







REMAINING MEMBERS:

PARDEE HOMES, a California corporation
/s/ Thomas J. Mitchell
By: Thomas J. Mitchell
Its: President
/s/ Michael A. McMillen
By: Michael A. McMillen
Its: Vice President


TEJON RANCHCORP,
a California corporation
/s/ Gregory S. Bielli
By: Gregory S. Bielli
Its: President & Chief Executive Officer
/s/ Allen E. Lyda
By: Allen E. Lyda
Its: Executive Vice President and Chief Operating Officer


1207186.02/OC
373915-00006/pdo/agt
2






